        Case 1:19-cv-00524-MHC Document 3 Filed 01/31/19 Page 1 of 3




              IN THE UNITED STATES DISTMCT COURT
             FOR THE NORTHERN DISTMCT OF GEORGIA
                       ATLANTA DIVISION


 SONYA M. BARGE,

       Plaintiff,
                                            CIVIL ACTION FILE
V.

                                            NO. 1:19-CV-524-MHC
 THE MORTGAGE ELETRONIC
REGISTRATION SYSTEMS, INC.,
 also known as MERS, and DITECH
 FINANCIAL, LLC, as Servicer for
 Greentree Servicing, Inc.,


       Defendants.



                                    ORDER

      This case is before the Court on Plaintiff Sonya M. Barge ("Barge")'s

Verified Emergency Petition for Temporary Restraining Order and/or Injunction to

Set Aside Foreclosure Sale ("Mot. for TRO") [Doc. 2]. On January 2, 2019, Barge

filed her Complaint and Motion for TRO in the Superior Court of Henry County.

Mot. for TRO. On January 31, 2019, Defendants removed the case to this Court


pursuant to 28 U.S.C. § 1441. Notice of Removal [Doc. 1]. The Superior Court of

Henry County had not ruled upon Barge's Motion for TRO prior to removal.
         Case 1:19-cv-00524-MHC Document 3 Filed 01/31/19 Page 2 of 3




      In order to obtain a temporary restraining order, Plaintiff must demonstrate:


(1) a substantial likelihood of success on the merits; (2) a substantial threat of

irreparable injury if the injunction is not granted; (3) that the threatened injury to

Plaintiff absent an injunction outweighs the damage to Defendants if an injunction

is granted; and (4) that granting the injunction would not be adverse to the public

interest. Four Seasons Hotels & Resorts v. Consorcio Barr, 320 F.3d 1205, 1210


(11th Cir. 2003); Morgan Stanley BW, Inc. v. Frisbv, 163 F. Supp. 2d 1371, 1374

(N.D. Ga. 2001). A temporary restraining order is "an extraordinary and drastic


remedy" and should be granted only when the movant carries the burden of


persuasion as to each of the four prerequisites. IdL; United States v. Jefferson


Cntv., 720 F.2d 1511, 1518 filth Cir. 1983); Frisby, 163 F. Supp. 2d at 1374.

      Barge seeks an injunction to stop "an illegal foreclosure sale scheduled for

January 3, 2019." Mot. for TRO at 2 & ^ 51. As it is now January 31, 2019, the

foreclosure sale is complete. As such, there is no threat of irreparable injury if the


injunction is not granted.


      For the foregoing reasons, Plaintiff Sonya M. Barge's Verified Emergency


Petition for Temporary Restraining Order and/or Injunction to Set Aside

Foreclosure Sale [Doc. 2] is DENIED AS MOOT. Because Plaintiffs complaint

challenges an allegedly wrongful or attempted wrongful foreclosure of residential
         Case 1:19-cv-00524-MHC Document 3 Filed 01/31/19 Page 3 of 3




real property, the Clerk is directed to refer this action to the next available


magistrate judge pursuant to Standing Order 14-01 and standard assignment

procedures.


       IT IS SO ORDERED this               'day of January, 2019.




                                         MARKH.COHEN
                                         United States District Judge
